UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 SEMIANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Contents 3 Performance Summary 4 Information About Your Fund's Expenses 5 Portfolio Summary 6 Investment Portfolio 17 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 27 Proxy Voting 28 Summary of Management Fee Evaluation by Independent Fee Consultant This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. Any decline in value of a fund security that is out on loan by the portfolio will adversely affect performance. Financial failure of the borrower may mean a delay in recovery or loss of rights in the collateral. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2011 Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 are 0.33%, 0.58% and 0.73% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment [] DWS Equity 500 Index VIP — Class A [] S&P 500® Index The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended June 30 Comparative Results (as of June 30, 2011) DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year Life of Class* Class B Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year Life of Class** Class B2 Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced offering Class B shares on April 30, 2002. Index returns began on April 30, 2002. **The Fund commenced offering Class B2 shares on September 16, 2005. Index returns began on September 30, 2005. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include contract charges, redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Class A Class B Class B2 Beginning Account Value 1/1/11 $ $ $ Ending Account Value 6/30/11 $ $ $ Expenses Paid per $1,000* $ $ $ Hypothetical 5% Fund Return Class A Class B Class B2 Beginning Account Value 1/1/11 $ $ $ Ending Account Value 6/30/11 $ $ $ Expenses Paid per $1,000* $ $ $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class B2 DWS Equity 500 Index VIP .33% .58% .73% For more information, please refer to the Fund's prospectus. These tables do not reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/11 12/31/10 Common Stocks 95% 99% Cash Equivalents* 5% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 6/30/11 12/31/10 Information Technology 18% 19% Financials 15% 16% Energy 13% 12% Health Care 12% 11% Industrials 11% 11% Consumer Discretionary 11% 10% Consumer Staples 11% 11% Materials 3% 4% Utilities 3% 3% Telecommunication Services 3% 3% 100% 100% Ten Largest Equity Holdings (18.1% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.3% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 2.5% 3. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.7% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.7% 5. General Electric Co. A diversified company provider of services to the technology, media and financial industries 1.6% 6. Microsoft Corp. Developer of computer software 1.6% 7. AT&T, Inc. Provider of communications services 1.5% 8. Johnson & Johnson Provider of health care products 1.5% 9. Procter & Gamble Co. Manufacturer of diversified consumer products 1.4% 10. JPMorgan Chase & Co. Provider of global financial services 1.3% Asset allocation, sector diversification, and holdings are subject to change. * In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Fund invests in futures contracts. For more complete details about the Fund's investment portfolio, see page 6. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio June 30, 2011 (Unaudited) Shares Value ($) Common Stocks 98.3% Consumer Discretionary 10.5% Auto Components 0.3% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles 0.5% Ford Motor Co.* Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 1.8% Carnival Corp. (Units) Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" Newell Rubbermaid, Inc. Pulte Group, Inc.* Stanley Black & Decker, Inc. Whirlpool Corp. Internet & Catalog Retail 0.9% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* Priceline.com, Inc.* Leisure Equipment & Products 0.1% Hasbro, Inc. Mattel, Inc. Media 3.2% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" Comcast Corp. "A" DIRECTV "A"* Shares Value ($) Discovery Communications, Inc. "A"* Gannett Co., Inc. Interpublic Group of Companies, Inc. McGraw-Hill Companies, Inc. News Corp. "A" Omnicom Group, Inc. Scripps Networks Interactive "A" Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. "B" Walt Disney Co. Washington Post Co. "B" Multiline Retail 0.7% Big Lots, Inc.* Family Dollar Stores, Inc. JC Penney Co., Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* Target Corp. Specialty Retail 1.8% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp. "A"* Home Depot, Inc. Limited Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.6% Coach, Inc. NIKE, Inc. "B" Polo Ralph Lauren Corp. VF Corp. Consumer Staples 10.5% Beverages 2.5% Brown-Forman Corp. "B" Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" PepsiCo, Inc. Shares Value ($) Food & Staples Retailing 2.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. SUPERVALU, Inc. Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products 1.8% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. "A" McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.1% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 12.5% Energy Equipment & Services 2.4% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp. Rowan Companies, Inc.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 10.1% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Shares Value ($) Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. Williams Companies, Inc. Financials 14.9% Capital Markets 2.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. E*TRADE Financial Corp.* Federated Investors, Inc. "B" Franklin Resources, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Commercial Banks 2.6% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. US Bancorp. Wells Fargo & Co. Zions Bancorp. Shares Value ($) Consumer Finance 0.8% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. Diversified Financial Services 3.7% Bank of America Corp. Citigroup, Inc. CME Group, Inc. "A" IntercontinentalExchange, Inc.* JPMorgan Chase & Co. Leucadia National Corp. Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.7% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 1.6% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Equity Residential (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.1% CB Richard Ellis Group, Inc. "A"* Shares Value ($) Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 11.5% Biotechnology 1.2% Amgen, Inc.* Biogen Idec, Inc.* Celgene Corp.* Cephalon, Inc.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.9% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Health Care Providers & Services 2.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* Humana, Inc. Laboratory Corp. of America Holdings* McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.5% Agilent Technologies, Inc.* Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Pharmaceuticals 5.6% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Shares Value ($) Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 11.0% Aerospace & Defense 2.8% Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Air Freight & Logistics 1.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.5% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.* Waste Management, Inc. Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.5% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.4% 3M Co. General Electric Co. Tyco International Ltd. Machinery 2.3% Caterpillar, Inc. Cummins, Inc. Shares Value ($) Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Snap-on, Inc. Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. Road & Rail 0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. W.W. Grainger, Inc. Information Technology 17.5% Communications Equipment 2.0% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Mobility Holdings, Inc.* Motorola Solutions, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals 4.2% Apple, Inc.* Dell, Inc.* EMC Corp.* Hewlett-Packard Co. Lexmark International, Inc. "A"* NetApp, Inc.* SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. Internet Software & Services 1.6% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* Monster Worldwide, Inc.* Shares Value ($) VeriSign, Inc. Yahoo!, Inc.* IT Services 3.2% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.4% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. "A"* First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. Micron Technology, Inc.* National Semiconductor Corp. Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. Software 3.6% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* Symantec Corp.* Materials 3.6% Chemicals 2.1% Air Products & Chemicals, Inc. Airgas, Inc. Shares Value ($) CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. The Sherwin-Williams Co. Construction Materials 0.0% Vulcan Materials Co. Containers & Packaging 0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 1.1% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. Paper & Forest Products 0.2% International Paper Co. MeadWestvaco Corp. Telecommunication Services 3.0% Diversified Telecommunication Services 2.7% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. Wireless Telecommunication Services 0.3% American Tower Corp. "A"* MetroPCS Communications, Inc.* Sprint Nextel Corp.* Utilities 3.3% Electric Utilities 1.8% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Shares Value ($) Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. Gas Utilities 0.1% Nicor, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Shares Value ($) Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $679,810,802) Principal Amount ($) Value ($) Government & Agency Obligation 0.2% US Treasury Obligation US Treasury Bill, 0.07%**, 11/17/2011 (b) (Cost $1,139,753) Shares Value ($) Cash Equivalents 4.7% Central Cash Management Fund, 0.11% (a) (Cost $37,828,143) % of Net Assets Value ($) Total Investment Portfolio (Cost $718,778,698)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $747,391,360. At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $77,236,511. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $194,242,119 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $117,005,608. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (b) At June 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. REIT: Real Estate Investment Trust At June 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 Index USD 9/15/2011 43 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (c) $ $
